Opinion by
Beaver, J.,
The testatrix, a member of the Methodist Episcopal Church in Beaver Falls, Pa., bequeathed $1,000 to the “ Foreign Missionary Society of the Methodist Episcopal Church.” It appears, from the evidence, that there is no society in this church bearing this precise name. The assignment of error relates to the conclusion of law reached by the court below which is as follows: “As there is no society known as the Foreign Missionary Society of the Methodist Episcopal Church, there is latent ambiguity in the bequest of testatrix to such society and the legacy must, therefore, lapse.”
The intention of the testatrix is not to be frustrated simply because of a latent ambiguity. The legacy would not necessarily lapse because of such ambiguity, if it can be explained and the intention of the testatrix made clear by extrinsic evidence. This much is clear from the terms of the will — that the testatrix desired $1,000 of her estate to be expended in the cause of foreign missions administered by the Methodist Episcopal Church. It appears from the evidence that there is a corporation known as “ The Missionary Society of the Methodist Episcopal Church ” which has charge of the general missionary work of the church, both at home and abroad. It does not appear that there were two claimants for this legacy as such. It appears in the evidence, however, that there is the missionary society of the Methodist Episcopal Church and subordinate to it and under the supervision of its authority the woman’s foreign missionary society of the Methodist Episcipal Church, whose distinctive work is among the women of foreign countries. It would seem from the evidence that the work of foreign missions and of home missions, although carried on under the direction of the same society, are distinct and the expenditures kept entirely separate. The evidence shows that the missionary society expends in its foreign work about $550,000 per year, exclusive of what is expended for woman’s work by the women’s society, which is about $250,000 per year.
Reading the will in the light of this testimony, it seems to *627us very clear that the testatrix not only intended that the bequest of $1,000 was to the missionary society of the Methodist Episcopal Church but that her intention, clearly expressed in the will, can be fully carried out by paying the legacy to this society, inasmuch as it would take whatever may be received from the estate, subject to the trust impressed upon it by the testatrix, namely, its expenditure in the work of foreign missions. This is in accordance with the well-known principle strikingly exemplified in Appeal of Washington & Lee University, 111 Pa. 572: kk Where there are two parties claiming a legacy, neither of whom bear the name of the legatee in the will and it is uncertain which is the one intended by the testator, if either, it must be determined by a consideration of all the language used and by proof of all the facts and surrounding circumstances.” The authorities upon this subject are very fully set forth in the report of this case. It is unnecessary to multiply them here, but see the Domestic & Foreign Missionary Society’s Appeal, 30 Pa. 425, in which it was held that a legacy to the missions and schools of the Episcopal Church about to be established at or near Port Cresson upon the western coast of Africa is a good charitable bequest to the Domestic & Foreign Missionary Society of the Protestant Episcopal Church of the United States of America.
The assignments of error are sustained, the decree of the court below is reversed and the record is remitted, with instructions to make distribution of the estate of the testatrix as if the bequest to the Foreign Missionary Society of the Methodist Episcopal Church had been made to the Missionary Society of the Methodist Episcopal Church.
As it does not clearly appear who the appellee in this case is, the costs will be paid out of the estate.